UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2011(Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 96.0% New York 93.4% Albany, NY, Industrial Development Agency, College of Saint Rose, Series A, 0.24% *, 7/1/2037, LOC: Bank of America NA Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delaware Avenue LLC Project, Series A, AMT, 0.17% *, 9/1/2033, LOC: Hudson River Bank & Trust Co. BlackRock Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.31% *, 10/1/2041, LIQ: Morgan Stanley Bank BlackRock MuniYield New York Quality Fund, Inc., Series W-7-2477, 144A, AMT, 0.28% *, 5/1/2041, LIQ: Citibank NA Long Island, NY, Power Authority, TECP, 0.23%, 12/6/2011, LOC: JPMorgan Chase Bank Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.16% *, 12/1/2040, LOC: HSBC Bank USA NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home,0.16% *, 12/1/2040, LOC: HSBC Bank USA NA New York, Liberty Development Corp., World Trade Center, Series A-2, 144A, 0.35%, Mandatory Put 2/1/2012 @ 100, 12/1/2049 New York, Metropolitan Transportation Authority Revenue, TECP, 0.17%, 11/3/2011, LOC: Royal Bank of Canada New York, Nassau Health Care Corp. Revenue, 0.15% *, 8/1/2029, LOC: Wachovia Bank NA New York, State Dormitory Authority Revenues, FFT Senior Communities, Inc., Series B, 0.22% *, 7/1/2029, LOC: KBC Bank NV New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 2.0%, 3/15/2012 New York, State Environmental Facilities Corp. Revenue, State Revolving Funds-Master Financing Program, Series A, 2.5%, 2/15/2012 New York, State Housing Finance Agency Revenue, Capitol Green Apartments, Series A, AMT, 0.18% *, 5/15/2036, LIQ: Fannie Mae New York, State Power Authority Revenue & General Purpose, 0.19%, Mandatory Put 3/1/2012 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Urban Development Corp. Revenue, Series 6W, 144A, 0.14% *, 3/15/2037, LIQ: Barclays Bank PLC New York, Triborough Bridge & Tunnel Authority Revenues, Series B-4, 0.3% *, 1/1/2032, SPA: Landesbank Baden-Wurttemberg New York, Wells Fargo Stage Trust, Series 4C, 144A, 0.17% *, 9/1/2040, LIQ: Wells Fargo Bank NA New York City, NY, Industrial Development Agency Revenue, Empowerment Zone, Tiago, AMT, 0.17% *, 1/1/2037, LOC: ING Bank NV New York City, NY, Municipal Water Finance Authority, TECP, 0.3%, 11/10/2011, LOC: Landesbank Hessen-Thuringen Girozentrale & Landesbank Baden Wurttemberg New York City, NY, Transitional Finance Authority, Future Tax Secured, Series A-1, 0.14% *, 11/15/2022, SPA: JPMorgan Chase Bank New York City, NY, Transitional Finance Authority, NYC Recovery, Series 1-1D, 0.21% *, 11/1/2022, LIQ: Landsbank Hessen-Thuringen New York, NY, General Obligation: Series I-3, 0.21% *, 4/1/2036, LOC: Bank of America NA Series B2, 0.24% *, 8/15/2023, SPA: Landesbank Hessen-Thuringen North Hempstead, NY, Bond Anticipation Notes, 2.0%, 10/7/2011 Oyster Bay, NY, Bond Anticipation Notes, 2.0%, 3/9/2012 Puerto Rico 2.6% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.26% *, 12/1/2030 % of Net Assets Value ($) Total Investment Portfolio (Cost $66,173,161) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of September 30, 2011. † The cost for federal income tax purposes was $66,173,161. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. LIQ: Liquidity Facility LOC: Letter of Credit SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(a) $
